Filed 8/26/22 P. v. Alvarez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B310157

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      BA282901)

RAUL ALVAREZ,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Bruce F. Marrs, Judge. Affirmed in part,
reversed in part, and remanded.
      Elizabeth Richardson-Royer, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Steven E. Mercer, Deputy Attorney
General, for Plaintiff and Respondent.
       A jury convicted defendant Raul Alvarez (defendant) of
robbery and special circumstance murder after his accomplice
shot a customer during a video game store robbery. Defendant
was sentenced to life in prison without the possibility of parole,
plus 53 years. Later, defendant’s murder conviction was vacated
as a result of changes in felony murder law, and defendant was
resentenced on the remaining charges. Now on appeal from that
resentencing, the parties agree the case must be remanded for
another resentencing hearing in light of recently enacted Senate
Bill 567 (2021-2022 Reg. Sess.) (Senate Bill 567), which requires
a trial court to impose the middle-term punishment for a criminal
offense unless aggravating circumstances justify the imposition of
the high term and the facts establishing those circumstances
have been stipulated to by the defendant or been found true
beyond a reasonable doubt by the factfinder. (Pen. Code, § 1170,
subd. (b)(2).) That will be our disposition.

                        I. BACKGROUND
      A.    Defendant’s Crimes, Convictions, and Sentencing
      Defendant and Terrell Frazier (Frazier) were members of a
criminal street gang. In early August 2004, Frazier snatched $20
in cash and a cell phone from a woman at a gas station;
defendant was the getaway driver. The woman pursued the two
men in her car and defendant pulled over and threw the victim’s
phone on the ground (defendant told the victim he did not know
Frazier was going to take her phone).




                                2
       A month later, defendant and Frazier, with another
accomplice who was also a fellow gang member,1 robbed a video
game store located on the second floor of a two-story strip mall.
When they arrived at the mall, Frazier entered the store first and
defendant and the accomplice followed a few moments later.
When defendant and the accomplice entered, Frazier was
pointing a gun at two employees, the manager and a sales
associate, who were lying face down on the store’s floor. While
Frazier continued to point the gun at the employees, defendant
and the accomplice duct-taped them. After binding the
employees, defendant and the accomplice filled a bag with video
games, game consoles, and a laptop computer. Frazier continued
to point the pistol at the employees and defendant took the bag
and left the store.
       While Frazier was still inside the store, a customer, James
Bishara (Bishara), entered.2 Frazier turned the gun on Bishara,
an argument between the two ensued, and Bishara was shot—
fatally. Frazier and the accomplice fled, with defendant driving.
Defendant and the other two perpetrators later split the money
taken from the store’s cash register and the proceeds from selling
the stolen video games and consoles.
       The Los Angeles County District Attorney charged
defendant with grand theft (Pen. Code,3 § 487, subd. (c)) for what

1
     At trial, the accomplice testified for the prosecution in
exchange for leniency.
2
       At defendant’s preliminary hearing, the accomplice
testified defendant left the store after Bishara entered.
3
     Undesignated statutory references that follow are to the
Penal Code.




                                 3
occurred at the gas station and first degree special circumstance
murder (§§ 187, subd. (a), 190.2, subd. (a)(17)) and robbery
(§ 211) for what occurred at the video game store. At a trial in
August 2010, a jury convicted defendant on all three charges and
found several associated allegations true: the robbery-murder
special circumstance, a gang allegation (§ 186.22, subd. (b)(1)),
and a firearm discharge causing death allegation (§ 12022.53,
subds. (d) & (e)).
      The trial court sentenced defendant to life in prison
without the possibility of parole. The specific charge-by-charge
components of defendant’s sentence were as follows: life in prison
without the possibility of parole for the special circumstance
murder conviction; three years in prison (consecutive) for the
robbery conviction, plus 25 years to life for the associated firearm
enhancement; and two years, concurrent, for the grand theft
conviction, plus 25 years to life for the associated firearm
enhancement. This court affirmed the judgment, with minor
modifications, on direct appeal.

       B.    Defendant’s Resentencing
       Years later, defendant obtained habeas corpus relief
pursuant to People v. Banks (2015) 61 Cal.4th 788 and People v.
Clark (2016) 63 Cal.4th 522. The trial court vacated the robbery-
murder special circumstance after finding defendant was not a
major participant in the robbery who acted with reckless
indifference to human life. Then, in May 2020, defendant filed a
former section 1170.95 petition for resentencing arguing the trial
court’s post-conviction finding that he was not a major
participant who acted with reckless indifference to human life
meant his felony murder conviction must be vacated in light of




                                 4
intervening changes to the Penal Code’s murder statutes. The
People conceded defendant was eligible for resentencing and the
trial court set a resentencing hearing.4
       In advance of that hearing, and pursuant to another
intervening change in law permitting courts to strike or dismiss a
firearm enhancement in the interest of justice (§ 12022.53, subd.
(h), as amended by Stats. 2017, ch. 682, § 2), defendant moved to
strike the 25 years to life firearm discharge enhancement.
Defendant argued he exhibited meaningful personal growth and
rehabilitation while in prison: renouncing his gang membership;
becoming actively engaged in programs designed to foster self-
help, anger management, and nonviolent conflict resolution;
serving as a peer mentor to other prisoners committed to
personal rehabilitation; and completing several educational
programs. Defendant additionally argued his youth at the time
of the murder (he was 23 years old) and his disciplinary record in
prison also militated in favor of striking the firearm
enhancement in the interest of justice.
       The People submitted a (re)sentencing memorandum that
did not dispute defendant was entitled to have his felony murder
conviction vacated. But the People urged the court to impose a
new sentence of 30 years to life: five years—the upper term—for
the robbery, plus 25 years to life for the associated firearm
allegation defendant wanted the court to strike in the interest of
justice. The People contended this sentence was warranted
because defendant played an active role in the robbery (binding


4
      The trial judge who handled the resentencing was not the
judge who presided over defendant’s trial or the one who vacated
the special circumstance finding.




                                5
the employees, collecting the store’s merchandise, and driving the
getaway car) and because the robbers divided the loot equally,
which according to the People, “manifest[ed] their belief that they
acted as equals.”
       Defendant submitted his own sentencing memorandum
urging the trial court to sentence him to 15 years: the upper term
of five years for the robbery, plus 10 years for the gang
enhancement that did not figure in defendant’s original sentence
because of other sentencing considerations that did apply.
Defendant argued a 15-year sentence was appropriate in light of
his rehabilitation in prison and his absence from the scene of the
crime (as he argued it) when Frazier shot Bishara. Defendant
also discussed the sentencing credits he should receive if his
murder conviction were vacated.
       At resentencing in December 2020, the trial court agreed
defendant’s murder conviction (and the accompanying sentencing
enhancements) must be vacated. The parties also alerted the
court that the People’s position on sentencing had changed (a new
District Attorney had been elected) and the parties now agreed
the firearm and gang enhancements should be stricken and
defendant should be sentenced to only a five-year prison term.
The court complimented both sides for their sentencing
submissions but emphasized it was ultimately responsible for
sentencing defendant and the parties’ stipulation to a particular
sentence was therefore “totally irrelevant.”
       Turning specifically to the request to strike the firearm
enhancement, the court stated it had “consider[ed] everything”
and repeatedly invited defendant’s attorney to highlight any facts
she thought were particularly salient. After hearing from the
defense, the trial court asked the deputy district attorney if she




                                6
was “allowed to make any comments.” When the deputy district
attorney responded, “Submitted, your Honor,” the court
commented, “That’s what I thought.”5
        The trial court ruled it would not strike the firearm
enhancement (or the gang enhancement). The court explained
that while it “appreciate[d]” defendant’s efforts at rehabilitation,
it found the circumstances of the crimes and defendant’s history
concerning. Relying on the probation officer’s report, which
indicated the video store had been burglarized by Frazier and two
other suspects prior to the robbery/murder and been had been
surveilled by Frazier on the day of the robbery/murder, the court
stated the robbery “suggest[ed] a sophisticated technique.” In
addition, the court observed defendant was not a passive
participant in the robbery: he criticized the accomplice’s efforts at
duct-taping the store’s employees and then took over the task.
The court also mentioned defendant participated with Frazier in
the theft at the gasoline station and observed defendant had a
prior conviction for possession of a firearm and a criminal record
as a juvenile.
        The court imposed a 30 years to life prison sentence: the
upper term of five years for the robbery conviction plus 25 years
to life for the associated firearm enhancement. (The court
imposed a concurrent two-year term for the only other surviving

5
      Later, after discussing with defense counsel what weight
the court should give to the prosecution’s sentencing
recommendations, the trial court asked the deputy district
attorney if there was anything she wanted to add to the
discussion. She said “no,” and the court then said, “Let me
rephrase that. Anything further you’re allowed to comment
about?” The Deputy District Attorney again said “no.”




                                  7
conviction, for grand theft, with three years tacked on for the
gang enhancement.) The court awarded defendant a total of
1,395 days of presentence credit (which did not include any
conduct credit for the period between defendant’s arrest and his
original sentencing).

                          II. DISCUSSION
       Defendant’s opening brief presents various contentions of
sentencing error, but we need not decide any of those issues. The
parties agree another resentencing is required in light of the
intervening changes made by Senate Bill 567 that apply
retroactively and preclude imposing an upper term sentence
unless certain conditions have been met. We agree with the
parties that the pertinent provisions of Senate Bill 567 apply
retroactively because they are ameliorative in nature and apply
to all non-final cases. We will therefore remand the matter so the
trial court can resentence defendant anew under now-prevailing
law.6
       Though we agree defendant is entitled to another
resentencing hearing, he has not demonstrated he is entitled to
have a different judicial officer conduct that hearing. The record
before us reveals no disregard for the statutory scheme, no
partiality, no unusual personal involvement, and no improper


6
      Defendant additionally maintains a remand for
resentencing would be required because of changes in law made
by Assembly Bill 124 and Senate Bill 81. Defendant is free to
advance any arguments under prevailing law in the trial court,
but we need not address the effect of these other enactments
because we are remanding for a full resentencing.




                                8
motive on the part of the trial judge warranting that
extraordinary remedy.

       A.    Remand Is Warranted in View of Senate Bill 567
       Senate Bill 567 was designed to create a “presumption of
sentencing [judgment] not to exceed the middle terms, unless
there are circumstances in aggravation of a crime that justify the
imposition of the upper term.” (Sen. Rules Com., Off. of Sen.
Floor Analyses, Analysis of Sen. Bill No. 567 (2021-2022 Reg.
Sess.) Sept. 8, 2021, p. 4; Sen. Com. on Public Safety, Analysis of
Sen. Bill No. 567 (2021-2022 Reg. Sess.) April 8, 2021, p. 3 [“SB
567 creates a presumption of sentencing [judgment] not to exceed
the middle terms, unless there are circumstances in aggravation
of a crime that justify the imposition of the upper term”].) The
legislation became effective on January 1, 2022, during the
pendency of this appeal. (People v. Garcia (2022) 76 Cal.App.5th
887, 902 (Garcia).)
       Section 1170 now provides that where, as here, “a judgment
of imprisonment is to be imposed and the statute specifies three
possible terms, the court shall, in its sound discretion, order
imposition of a sentence not to exceed the middle term” unless
certain circumstances obtain. (§ 1170, subd. (b)(1).) Specifically,
section 1170, subdivision (b)(2) provides that an upper term
sentence may be imposed only “when there are circumstances in
aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts
underlying those circumstances have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at
trial by the jury or by the judge in a court trial.”




                                9
       Because Senate Bill 567 limits a trial court’s ability to
impose a sentence beyond the middle term, it is ameliorative
criminal legislation. There is no indication in either the language
of Senate Bill 567 or its legislative history that the Legislature
intended the ameliorative changes to apply prospectively only.
Accordingly, we agree with the parties—and precedent (Garcia,
supra, 76 Cal.App.5th 887, 902; People v. Flores (2022) 73
Cal.App.5th 1032, 1038-1039)—that Senate Bill 567’s
amendments apply retroactively to defendant. Because the trial
court resentenced defendant to the upper term on the robbery
conviction and, in the Attorney General’s words, “relied upon
factors in aggravation that were not admitted by
[defendant] . . . or found to be true beyond a reasonable doubt,”
~(RB 35)~ we will vacate defendant’s sentence and remand for
resentencing. (Garcia, supra, at 902-903 [reversing upper term
sentence and remanding for resentencing in light of Senate Bill
567].)

      B.     There Will Be No Reassignment to a Different Trial
             Judge
      Code of Civil Procedure section 170.1, subdivision (c),
provides: “At the request of a party or on its own motion an
appellate court shall consider whether in the interests of justice it
should direct that further proceedings be heard before a trial
judge other than the judge whose judgment or order was
reviewed by the appellate court.” An appellate court must
exercise its power to disqualify sentencing judges “‘sparingly and
only where the interests of justice require it.’ [Citation.]”
(Peracchi v. Superior Court (2003) 30 Cal.4th 1245, 1256; accord,
People v. LaBlanc (2015) 238 Cal.App.4th 1059, 1079 (LaBlanc).)




                                 10
       “Proper grounds for disqualification under Code of Civil
Procedure section 170.1, subdivision (c), ‘include “where a
reasonable person might doubt whether the trial judge was
impartial . . . .”’” (LaBlanc, supra, 238 Cal.App.4th at 1079.)
Additionally, “[d]isqualification may be necessary where the
sentence of the original judge indicates an animus inconsistent
with judicial objectivity. It may also be called for where the
judge’s failure to follow the sentencing rules suggests a whimsical
disregard of the sentencing scheme that is incompatible with a
judicious effort to comply with its complex terms.” (People v.
Gulbrandsen (1989) 209 Cal.App.3d 1547, 1562 (Gulbrandsen).)
“Mere judicial error,” however, “does not establish bias and
normally is not a proper ground for disqualification. [Citations.]”
(LaBlanc, supra, at 1079; accord, Gulbrandsen, supra, 209
Cal.App.3d at 1562 [mere sentencing error did not “reflect a lack
of objectivity implicating the interests of justice”].)
       Defendant contends his case should be assigned to a
different trial judge on remand because the one who presided
over his resentencing “clearly demonstrated . . . disdain” for
section 1172.6 (former section 1170.95) and the sentencing
policies of the then-newly elected District Attorney. According to
defendant, the trial court posed “sarcastic questions through the
hearing” and engaged in a “wink-wink colloquy” with a “rogue”
deputy district attorney about the new District Attorney’s
“unpopular” sentencing policies.
       Defendant’s contention of partiality and bias is not
established by the record. Rather than showing disdain for
section 1172.6, the record reveals the trial judge followed its
procedures. After the People conceded defendant was eligible for
resentencing (i.e., that he had made a “prima facie case for




                                11
relief”), the court set a resentencing hearing. Then, because
there was a prior finding that defendant was not a major
participant who acted with reckless indifference to human life,
the court vacated defendant’s murder conviction and resentenced
him on the remaining counts. (§ 1172.6, subds. (d)(2) & (3).)
Tellingly, defendant does not contend the trial judge erred with
respect to the application of section 1172.6 in his case; he asserts
only that the trial judge erred earlier in applying section 1172.6
in other defendants’ cases.7
       In addition, the trial court’s resentencing did not exhibit an
“animus inconsistent with judicial objectivity.” (Gulbrandsen,
supra, 209 Cal.App.3d at 1562.) After considering “everything,”
the court rendered a sentencing decision based on facts in the
record: defendant was an active participant in the robbery, the
robbery was not the first crime defendant had committed with
Frazier, and defendant’s juvenile record revealed a number of
burglaries and attempted burglaries.
       As for the trial court’s purported disdain for the sentencing
policies of the District Attorney, the record shows the court did
not initiate a discussion of those policies; rather, the subject was
first broached by defense counsel. The record also shows the
court did not offer any sustained commentary about the wisdom
of those policies (instead commenting, at most, on the binding


7
      In support of his argument, defendant cites to seven Court
of Appeal opinions reversing the trial judge’s denial of section
1172.6 petitions. Five of these opinions, however, are
unpublished. Citation to unpublished opinions is prohibited
except in very narrow circumstances, and those circumstances
are not present here.




                                 12
nature of the policies on the District Attorney’s deputies).
Moreover, the handful of assertedly problematic comments by the
court that defendant identifies in his opening brief were
apparently so unremarkable at the time that his counsel did not
object to, or otherwise comment on, the court’s remarks.
       Finally, the record shows the trial court did not disparage
defendant or his counsel; instead, the court complimented
defendant for his efforts at rehabilitation and defendant’s trial
attorney for the quality of her advocacy on his behalf.
Throughout the hearing, the court also repeatedly invited defense
counsel to augment her written submissions with oral argument.
       There is accordingly no cause here to reassign the matter to
a different judge. (See, e.g., People v. Crew (1991) 1 Cal.App.4th
1591, 1609, fn. 13 [“[R]emand to a different judge is not
warranted due simply to the possibility that one side or the other
may feel unfairly treated”].)

                          DISPOSITION
       Defendant’s sentence is vacated and the cause is remanded
for resentencing in accordance with this opinion. In all other
respects, the judgment is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           BAKER, J.

I concur:



      KIM, J.




                                13
                  People v. Alvarez – 310157


RUBIN, P. J. – Concurring:
      I agree with the majority opinion’s disposition of the
appeal. I write separately to state my understanding that the
majority does not address any of defendant’s contentions on
appeal regarding his sentencing. That includes defendant’s
contention that the court erred in denying his motion to strike
the 25-years-to-life firearm enhancement. Instead, because of the
passage of Senate Bill No. 567, the Court is remanding the
matter for a new sentencing hearing. Because the majority
opinion vacates the sentence and remands the matter, the trial
court is required to consider anew, among other things, the
imposition of the firearm enhancement.



RUBIN, P. J.